Citation Nr: 0935842	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  99-12 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1968 to 
February 1970.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in San Juan, Puerto Rico, that denied the benefit 
sought on appeal.  

In August 2004 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.

The Board notes that in a June 2008 letter from the Veteran's 
representative, as well as in a June 2008 SSOC response form 
from the Veteran, the Veteran withdrew his claim for 
entitlement to a total disability rating based on individual 
unemployability.  As such, this issue will not be addressed 
by the Board and is considered to be properly withdrawn in 
accord with 38 C.F.R. § 20.204.

The Board also notes that in a March 2005 memorandum from the 
Veteran's representative, an increased rating for the 
Veteran's service-connected sinusitis was sought.  This issue 
is referred to the RO for appropriate action.


FINDING OF FACT

The evidence does not show a current diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends he has PTSD as the result of events from 
service.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  
		
Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

Here, the medical evidence does not show the Veteran has a 
current diagnosis of PTSD.  While the record clearly shows 
the Veteran does receive psychiatric treatment, a current 
diagnosis of PTSD is not of record.  Taking the VA 
examinations first, in May 2003 a VA examination was 
conducted and the Veteran was diagnosed with anxiety 
disorder, not otherwise specified, with depressive features.  
The examiner specifically determined, "[t]he Veteran does 
not meet the DSM-IV stressor criteria for PTSD."  In October 
1998 another VA examination was conducted and the Veteran was 
diagnosed with generalized anxiety disorder with depression 
and alcohol abuse.  The examiner found the Veteran did not 
meet the stressor criteria for a diagnosis of PTSD.  The 
examiner specifically stated, "[w]e confirm our initial 
impression that Veteran does not fulfill diagnostic criteria 
for PTSD although his NP condition appears to be related to 
his active service."  In this regard, the Board notes that 
the Veteran is indeed currently service-connected for 
generalized anxiety disorder.

The VA treatment notes of record also do not establish a 
diagnosis of PTSD.  For example, PTSD screenings were 
conducted in June 2005 and July 2004 and rendered negative 
results.  The current medical evidence is, however, replete 
with other psychiatric diagnoses, including depression, 
documented in VA treatment notes of November 2005, August 
2005, January 2005, November 2004, May 2004, January 2004, 
October 2003, June 2003, February 2003, October 2002, August 
2002, June 1999, and February 1999, and bipolar disorder, 
documented in VA treatment notes of December 2001 and May 
2001.

The only evidence to the contrary includes a private medical 
report of August 2003, authored by Ernesto R. Marrero Lopez, 
and a combined medical report from December 1998 and May 1999 
from Jose Rios Cervantes.  In the August 2003 report, Dr. 
Lopez states the Veteran has been in treatment due to "signs 
and symptoms of post traumatic stress disorder and recurrent 
major depression."  Dr. Cervantes' report includes a 
diagnosis of chronic post traumatic stress disorder.

Despite this positive evidence, the Board does not find a 
current diagnosis of PTSD.  The August 2003 report is of 
little probative value because does not contain an actual 
diagnosis of the disorder.  The report of Dr. Cervantes is 
also of low probative value because while Dr. Cervantes 
diagnosed the Veteran with PTSD, this was in the late 1990s, 
and as described above, the Veteran has been psychiatrically 
assessed multiple times in the years since and a diagnosis of 
PTSD has been consistently ruled out.  Moreover, a review of 
Dr. Cervantes' report reveals no stressor upon which the 
diagnosis was based.  The Veteran identified no stressor, and 
Dr. Cervantes provided no explanation for his diagnosis in 
the absence of a stressor.  

For all of these reasons, the Board cannot find the Veteran 
meets the first requirement of service connection for PTSD.  
Where the medical evidence establishes that a Veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Further 
discussion of the Veteran's stressors and a nexus to service 
is not warranted and the Veteran's claim must be denied.

In reaching this decision the Board considered the Veteran's 
arguments in support of his assertion that he has PTSD 
related to service.  The Veteran, as a lay person untrained 
in the field of medicine, is not competent to offer an 
opinion on this matter. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). These arguments do not provide a factual 
predicate upon which compensation may be granted.

The Board additionally notes that certain diseases, chronic 
in nature, may be presumed to have been incurred in service, 
if the evidence shows that the disease became manifest to a 
degree of 10 percent or more within one year from separation 
from active service, even though there is no evidence of the 
disease during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).  Psychoses have been identified as 
such a chronic disease subject to presumptive service 
connection.  38 C.F.R. § 3.309 (2007).  However, the file 
does not show a diagnosis of, or any reference to PTSD from 
within one year from the Veteran's 1970 separation from 
service.  Accordingly, the presumption for service connection 
for chronic diseases does not apply.

For all of these reasons, the Veteran's claim for service 
connection for PTSD is denied.

Notice and Assistance
Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
August 2001, October 2002, and August 2004 provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  VA has no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  While the notices provided do not include any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
Veteran is not prejudiced by the failure to provide him that 
further information.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand 
for further notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His service 
treatment records and post service treatment records have 
been obtained.  He was afforded the opportunity for a 
personal hearing.  He has been afforded two VA examinations.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  

ORDER

Service connection for post traumatic stress disorder is 
denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


